DETAILED ACTION

Response to Amendment
The Amendment filed 9/17/2021 has been entered. Claims 1-15 and 21-25 remain pending in the application. Claim 10-13 were withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 25, Examiner notes that if “two or more inner sheet metal folded edges” is referring to the inner sheet 84 having two or more folded edges on the same end, the limitation is considered new matter, as the inner sheet metal 84 only ever shown to have one folded edge on the same end (see Figure 8 of the application).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 23, “has a different dimension” is indefinite. It is unclear if the applicant is requiring the resulting structure of the folds to have a “different dimension” or the sheet the folds are made from to have a “different dimension”.
Regarding claim 24, “has a different thickness” is indefinite. It is unclear if the applicant is requiring the resulting structure of the folds to have a “different thickness” or the sheet the folds are made from to have a “different thickness”.
Regarding claim 25, “two or more inner sheet metal folded edges located between the frontal ends” is indefinite. It is unclear what edge and between the frontal ends applicant is referring to. The “between the frontal ends”, is it referring to between from the top to bottom 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US 2102529).
Regarding claim 1, Hanley teaches a stationary blade (assembly of 1615) for a blade set of a hair cutting appliance, the stationary blade comprising:
a top wall (left side of 15, in Figure 2), a bottom wall (22/23 on right side of 15 in Figure 2), and a guide slot (slot space for 14, see Figure 2) formed between the top wall and the bottom wall to accommodate a movable blade (the guide slot is for accommodating the movable blade 14),
a plurality of stationary blade teeth (124) extending from the top wall and the bottom wall each tooth of the plurality of stationary blade teeth having a frontal end (top side of Figure 2), wherein the top wall and the bottom wall are mutually joined at the frontal ends (see Figure 2),

wherein, at the frontal ends, a single sheet metal folded edge is present (see Figure 2, at 20,21)
Hanley fails to teach wherein, at the frontal ends, two or more sheet metal folded edges are present.
Hanley discloses the claimed invention except for at the frontal ends, two or more sheet metal folded edges are present.  It would have been obvious to one having ordinary skill in the art to modify to duplication another sheet layer the stationary blade on the outside of the sheet 15, in order to reinforce the structure of the stationary blade, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 VI. B.  With this modification, there is now two sheets, each sheet having one fold (at 20, 21), for a total of two folds.
Regarding claim 2, modified Hanley further teaches a rear portion of the frontal ends that is facing opposite teeth of the movable blade (see Figure 2), a layer structure is provided that involves comprises four layers (two layer shown in Figure 2, and as modified in claim 1, two additional folded layer added on the stationary blade) formed by sheet metal material the rear portion being adjacent to the guide slot (see Figure 2 of Hanley).
Regarding claim 3, modified Hanley further teaches an inner sheet (sheet of 15) and an outer sheet (as modified in claim 1, the added duplicated outer sheet), wherein the outer sheet 
Regarding claim 4, modified Hanley further teaches the outer sheet is wrapped around the inner sheet (as modified in claim 1, the added duplicated outer sheet wrapped around the inner sheet 15, see Figure 2 of Hanley).
Regarding claim 5, modified Hanley further teaches the inner sheet comprises an inner sheet folded edge at the frontal ends (see Figure 2), wherein the outer sheet comprises an outer sheet folded edge at the frontal ends, and wherein the inner sheet folded edge is nestled in the outer sheet folded edge (as modified in claim 1, the added duplicated outer sheet wrapped around the inner sheet 15, see Figure 2 of Hanley).
Regarding claim 8, modified Hanley further teaches the outer sheet comprises, adjacent to the outer sheet folded edge, a top layer and a bottom layer that are spaced away from one another by the inner sheet (as modified in claim 1, the added duplicated outer sheet wrapped around the inner sheet 15, and thus space apart by the dimension of the inner sheet, see Figure 2 of Hanley).
Regarding claim 14, Hanley teaches a blade set for a hair cutting appliance (see Figure 1), the blade set comprising: 
a stationary blade and 
a movable blade (14) comprising a plurality of movable blade teeth (14), 
wherein the stationary blade includes a top wall (left side of 15, in Figure 2), a bottom wall (22/23 on right side of 15 in Figure 2), and a guide slot (slot space for 14, see Figure 2) 
a plurality of stationary blade teeth (124) extending from the top wall and the bottom wall each tooth of the plurality of stationary blade teeth having a frontal end (top side of Figure 2), wherein the top wall and the bottom wall are mutually joined at the frontal ends (see Figure 2), 
wherein the top wall and the bottom wall are mutually joined at the frontal ends (see Figure 8), 
wherein the top wall and the bottom wall are, at least at the frontal ends, made from sheet metal material (as indicated by the cross section markings in Figure 2 (per MPEP 608.02 IX.), element 15 is metal (steel, see page 2, col.1, lines 44-45), also see Figure 6 for sheet before bend into the shape of Figure 2),
wherein, at the frontal ends, single sheet metal folded edge is present (see Figure 2, at 20,21),
wherein in the guide slot of the stationary blade (see Figures 2 and 8), an intermediate guide element (31, 32) is arranged between the top wall and the bottom wall (at least a portion of 31 and 32 are between the top and bottom wall, therefore consider to meet the claimed limitation), 
wherein in the movable blade, a guide recess (35, 36) is formed, 
wherein the intermediate guide element extends in the guide slot in such a way that the movable blade is movably retained (see Figure 2-3), and

Hanley fails to teach wherein, at the frontal ends, two or more sheet metal folded edges are present.
Hanley discloses the claimed invention except for at the frontal ends, two or more sheet metal folded edges are present.  It would have been obvious to one having ordinary skill in the art to modify to duplication another sheet layer the stationary blade on the outside of the sheet 15, in order to reinforce the structure of the stationary blade, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 VI. B.  With this modification, there is now two sheets, each sheet having one fold (at 20,21), for a total of two folds.
Regarding claim 15, Hanley teaches a method of manufacturing a sheet metal based stationary blade of a blade set for a hair cutting appliance (see Figure 2 and 6), the method comprising the steps of:
providing a sheet metal blank (as indicated by the cross section markings in Figure 2 (per MPEP 608.02 IX.), element 15 is metal (steel, see page 2, col.1, lines 44-45), also see Figure 6 for sheet before bend into the shape of Figure 2),
forming a flat sheet metal component (flat at least at the top and bottom wall of 15), forming at least one pattern of slots (24) in the sheet metal component (see Figure 6), thereby defining at least one toothed leading edge (once folded, see Figures 2 and 8),
single folding the sheet metal component (see folding step in page 2, col. 2, lines 6-20 and also Figure 2), thereby forming:  

a plurality of stationary blade teeth (24) extending from the top wall and the bottom wall, each too of the plurality of stationary blade teeth having a frontal end (see Figure 2), wherein the top wall and the bottom wall are mutually joined at the frontal ends (see Figure 2), and
wherein, at the frontal ends, single sheet metal folded edge are formed (see Figure 2, at 20,21).
Hanley fails to teach wherein, at the frontal ends, two or more sheet metal folded edges are present and multiple folding the sheet metal.
Hanley discloses the claimed invention except for at the frontal ends, two or more sheet metal folded edges are present.  It would have been obvious to one having ordinary skill in the art to modify to duplication another sheet layer the stationary blade on the outside of the sheet 15, in order to reinforce the structure of the stationary blade, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 VI. B. The resulting method of modified Hanley teaches multiple folding at the end, one fold for the outer sheet and one fold for the inner sheet. 
Regarding claim 21, modified Hanley further teaches a sheet made from the sheet metal material at least at the frontal ends (as modified in claim 1, the current sheet 15 is considered as the new inner layer), wherein the top wall and the bottom wall are mutually 

    PNG
    media_image1.png
    1147
    405
    media_image1.png
    Greyscale

Regarding claim 22, modified Hanley further teaches the first direction is opposite the second direction (see annotated Figure above, the direction of fold is opposite).
Regarding claim 23, modified Hanley further teaches the two or more sheet metal folded edges include a first sheet metal folded edge and a second sheet metal folded edge, and wherein the first sheet metal folded edge has a different dimension from the second sheet metal folded edge (as best understood, after the modification of claim 1, an additional layer is duplicated on the outside of the current sheet 15, and because the new added layer would be wrapping on top of the sheet 15, examiner is considered the newly added sheet in the modification of claim 1 to have a bigger dimension, thus meet the claimed limitation).
Regarding claim 24, modified Hanley further teaches the two or more sheet metal folded edges include a first sheet metal folded edge and a second sheet metal folded edge, and wherein the first sheet metal folded edge has a different thickness from the second sheet metal folded edge (as best understood, after the modification of claim 1, an additional layer is duplicated on the outside of the current sheet 15, and because the new added layer would be wrapping on top of the sheet 15, examiner is considered the newly added sheet in the modification of claim 1 to have a bigger thickness, thus meet the claimed limitation).
Regarding claim 25, modified Hanley further teaches two or more inner sheet metal folded edges located between the frontal ends (as best understood, one fold on the top and one fold on the bottom between the top and bottom frontal ends in Figure 2 of Hanley).



Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, modified Hanley further the inner sheet comprises, adjacent to the inner sheet folded edge (see Figure 2 of Hanley).
Modified Hanley fails to teach a top layer and a bottom layer that contact one another (the claim is interpreted as the surface of the top layer is in contact with the surface of the bottom layer).
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of modified Hanley, Thus claim 6 is allowable, claim 7 is allowable by virtue of its dependency on claim 6.
Regarding claim 9, modified Hanley further teaches the plurality of stationary blade teeth comprises a first series of teeth at a first leading edge (top side teeth, see Figure 2 of Hanley), a second series of teeth at a second leading edge (bottom side teeth, see Figure 2 of Hanley), wherein the outer sheet connects the first leading edge and the second leading edge at the top wall (connected via the top, see Figure 2 of Hanley).
Modified Waggoner fails to teach wherein the inner sheet connects the first leading edge and the second leading edge at the bottom wall.
.
	
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. 
In response to the argument of the examiner using office notice and require more art. The examiner disagrees. Examiner notes Legal precedent as source of supporting rational in MPEP 2144.04 for obvious type rejection is not the same thing as office notice. In this case, duplication of sheet layer for strengthening is a common way of reinforce a part in the art, therefore using the legal precedent for the reason of duplicating the sheet layer is obvious.
Applicant’s arguments, that one of ordinary skill in the art would only look to thicker and stiffer material for reinforce structure, and not look to adding an additional layer. Examiner notes that having thicker and stiffer material for reinforce structure is not the only way to reinforce a structure, there is legal precedent that duplication of sheet layer for strengthening is a common way of reinforce a part in the art.
Regarding arguments referring to claims 21-25, see new rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        11/05/2021